Citation Nr: 0629131	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  96-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a psychophysiological disturbance of the 
gastrointestinal system, recharacterized as irritable bowel 
syndrome (IBS).

2.  Entitlement to initial disability ratings for depression 
associated with IBS, previously diagnosed as psychophysical 
disturbance of the gastrointestinal tract, in excess of 30 
percent, from December 21, 2001, to April 2, 2005, in excess 
of 50 percent from April 21, 2005, to October 6, 2005, and in 
excess of 70 percent since October 7, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to May 
1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In February 2003, the veteran testified at a Travel Board 
hearing at the Newark RO before the undersigned Veterans Law 
Judge and a transcript of that hearing is of record and 
associated with the claims file.  The Board remanded the case 
for further development in August 2003 and August 2005.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

The RO granted service connection for depression in a 
February 2006 rating decision and assigned a 30 percent 
disability rating effective from December 21, 2001, a 50 
percent disability rating effective from April 21, 2005, and 
a 70 percent disability rating effective from October 7, 
2005.  The veteran appealed these initial disability ratings.

The issue of entitlement to initial disability ratings for 
depression in excess of 30 percent, from December 21, 2001, 
to April 2, 2005, in excess of 50 percent from April 21, 
2005, to October 6, 2005, and in excess of 70 percent since 
October 7, 2005, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 21, 2001, psychiatric aspects of the 
veteran's psychophysiological disturbance of the 
gastrointestinal system were manifested primarily by 
subjective complaints of anxiety and depression as well as 
objective evidence of no more than definite social and 
industrial impairment or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Prior to December 21, 2001, the gastrointestinal aspects 
of his psychophysiological disturbance of the 
gastrointestinal system were manifested primarily by constant 
epigastric pain and diarrhea, with occasional nausea and 
vomiting; with objective findings showing abdominal 
tenderness and no evidence of malnutrition, weight loss, 
definite health impairment or of incapacitating episodes of 
peptic ulcer disease occurring at least 4 times a year.  

2.  From December 21, 2001, the veteran's IBS is manifest 
primarily by evidence of constant abdominal distress, 
diarrhea, and occasional vomiting, with no objective evidence 
of malnutrition, weight loss, definite health impairment or 
of incapacitating episodes of peptic ulcer disease occurring 
at least 4 times a year.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for psychophysiological disturbance of the gastrointestinal 
system, recharacterized as irritable bowel syndrome since 
December 21, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.132, Diagnostic 
Code 9502 (1996); 38 C.F.R. § 4.114, Diagnostic Code 7319 
(1996); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 
4.7, 4.10, 4.114, 4.130, Diagnostic Codes 7319, 9502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  

With respect to VA's duty to notify, the RO sent a letter to 
the veteran September 2005 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to substantiate his claim for an 
increased rating.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Although the RO did not provide 
adequate VCAA notice to the veteran prior to promulgation of 
the January 1995 rating action, the notice provided to the 
veteran in the September 2005 letter was pursuant to the 
Board's August 2005 remand and prior to readjudication and 
recertification of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Based on the above, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA and 
private treatment records, as well as VA examination reports.  
The veteran has not alleged that there are any other 
outstanding medical records.  Accordingly, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary for an effective date for 
this claim.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to the appropriate effective date to be assigned is 
rendered moot.  

Analysis

Service connection for a psychophysiological disturbance of 
the gastrointestinal system was granted by the RO in an 
October 1979 rating decision and assigned a 10 percent rating 
for the psychiatric aspects of the disability (determined to 
be the predominant disability) under the provisions of 
Diagnostic Code 9502.  In September 1994 the veteran filed 
his current claim for an increased disability rating.  In the 
appealed January 1995 rating decision, the disability rating 
was increased to 30 percent pursuant to Diagnostic Code 9502.  
Subsequently, service connection was granted for depression, 
effective from December 21, 2001, and the veteran was 
assigned a separate evaluation for psychiatric symptoms.  His 
psychophysiologic disability was recharacterized as IBS and 
the assigned 30 percent was continued under the provisions of 
Diagnostic Code 7319.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's psychophysiologic gastrointestinal condition, 
recharacterized as IBS, is currently evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  However, as noted above, prior to 
December 21, 2001, his disability was also evaluated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9502 for the psychological factors affecting 
his gastrointestinal condition.  Thus, the Board must 
consider both the gastrointestinal component of the veteran's 
service-connected disability as well as the neuropsychiatric 
component in determining whether a rating in excess of 30 
percent is warranted prior to December 21, 2001, the 
effective date the veteran was granted service connection for 
depression.  Commencing December 21, 2001, the Board will 
consider whether a rating in excess of 30 percent is 
warranted under the rating criteria for gastrointestinal 
disabilities.

Prior to December 21, 2001

Initially, the Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  If a law or regulation changes during the course of 
a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, 
since the amendment has a specified effective date without 
provision for retroactive application, it may not be applied 
prior to its effective date.  As of November 7, 1996, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that the RO has provided the veteran with the 
previous and revised versions of the regulations regarding 
psychiatric disability in the June 1996 statement of the case 
and the June 1998 supplemental statement of the case.  
Therefore, the Board may also consider his claim under both 
versions of the regulations without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Some regulations used to rate the digestive system were also 
revised during the pendency of the claim and became effective 
as of July 2, 2001.  66 Fed. Reg. 29488-29489 (May 31, 2001).  
The changes, however, do not involve the diagnostic codes 
used for rating IBS or a duodenal ulcer.  Id.

Prior to November 7, 1996, psychological factors affecting a 
gastrointestinal condition were evaluated under the general 
rating formula for psychoneurotic disorders, 38 C.F.R. 
§ 4.132, Diagnostic Code 9502 (1996).  Note (2) under these 
provisions indicates that when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.132, 
Diagnostic Code 9502, Note (2) (1996).  The revised 
regulations rate psychophysiologic gastrointestinal reactions 
under the somatoform disorders, Diagnostic Codes 9421 to 
9425.  The regulatory changes also provide 38 C.F.R. § 4.126 
(d) which incorporates Note (2) verbatim.  38 C.F.R. § 4.132, 
Diagnostic Code 9502, Note (2) (1996), 38 C.F.R. § 4.126(d) 
(2001).  

Under the regulations applicable prior to November 7, 1996, a 
30 percent evaluation was warranted for symptomatology that 
resulted in definite social and industrial impairment.  A 50 
percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9502 (1996).

Under the amended regulations, a 30 percent evaluation is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9502.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

After a careful review of the lay and medical evidence, the 
Board finds that the preponderance of the evidence does not 
support a rating in excess of a 30 percent rating prior to 
December 21, 2001, under both the former and the revised 
criteria for psychiatric disability.  In reaching this 
determination, the Board notes that the VA examination 
reports and treatment records prior to the December 2001 
examination have consistently shown that the veteran 
complained of anxiety, frustration and depression associated 
with his gastrointestinal disability.  While the examination 
reports and treatment records show the veteran was often 
unemployed, none of the records show that it was the result 
of his IBS.  The treatment records further indicate that 
there were periods when the veteran was self employed and 
periods when he attended computer school in 1999.  With the 
exception of the November 1994 VA psychiatric examination 
report finding evidence of paranoid persecutory ideation, the 
preponderance of the evidence prior to the December 2001 
examination shows no evidence of obsessions, compulsions, 
phobias or panic attacks.  Examination reports and treatment 
records indicate that he was consistently well groomed and 
appropriate, with no evidence of disorientation.  During this 
period, he was assessed with GAF scores ranging from 60 to 
90, and was able to maintain his marriage.  Although the 
veteran was unemployed during much of this period, evidence 
of record does indicate that he had periods of self-
employment and was able to attend computer school in 1999.  
Therefore, prior to December 21, 2001, the Board does not 
find that the social and industrial impairment resulting from 
psychophysiological disturbance of the gastrointestinal 
system is more appropriately characterized as considerable 
under the previous rating criteria.  38 C.F.R. §§ 4.7, 4.132 
(in effect prior to November 7, 1996).

Likewise, the Board finds that the preponderance of the 
evidence does not support entitlement to a 50 percent 
evaluation for the psychiatric component of the veteran's 
psychophysiological disturbance of the gastrointestinal 
system prior to December 21, 2001, under the revised version 
of the rating criteria.  Although the November 1994 VA 
examination report indicates sparse and non-spontaneous 
speech with evasive response and paranoid ideation with 
absent insight on one occasion, the overwhelming objective 
evidence prior to the December 2001 examination does not 
indicate that he had a flattened affect, memory problems or 
that his judgment or insight were impaired.  Moreover, the 
evidence of record indicates that he was married during much 
of this period and either maintained some type of employment 
or pursued higher education during much of the period.  
Considering the disability picture as presented by the 
evidence of record, the Board finds that the criteria for a 
30 percent rating under both versions of the rating schedule 
most accurately reflects the veteran's level of impairment 
prior to December 21, 2001.

Finally, the Board finds that there is no basis on which to 
grant a higher evaluation for the physical component of the 
veteran's service-connected disability prior to December 21, 
2001.  Under the provisions of Diagnostic Code 7319, a 
maximum schedular rating of 30 percent is provided where 
there is severe IBS, with diarrhea, or alternative diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).

Ratings under the digestive system, Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2001).

The veteran's symptoms of chronic IBS may also be considered 
for a higher schedular rating under Diagnostic Code 7323 by 
analogy to ulcerative colitis, based on analogous symptoms 
and systems affected.  See 38 C.F.R. § 4.20 (2005).  Under 
this code, moderately severe colitis with frequent 
exacerbations warrants a 30 percent evaluation.  Severe 
colitis with numerous attacks a year and malnutrition and 
only fair health during remissions warrants a 60 percent 
evaluation.  For a 100 percent evaluation, the colitis must 
be pronounced resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess.  See 38 C.F.R. § 4.114.

The veteran's gastrointestinal disability has also been 
diagnosed as peptic ulcer disease with sporadic evidence of 
active disease.  Pursuant to Diagnostic Code 7305, a 40 
percent rating is warranted for ulcer disease that is 
moderately severe, with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  Finally, a duodenal ulcer warrants a 60 
percent evaluation when it is severe, causing pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

The veteran has consistently complained of persistent 
epigastric pain and chronic diarrhea, as well as occasional 
nausea and vomiting.  Prior to December 21, 2001, his 
symptoms have been variously diagnosed, to include gastritis, 
peptic ulcer disease, and duodenal diverticulum.  VA 
treatment records and examination reports for this time 
period show objective evidence of abdominal tenderness and 
occasional guiaic positive stools.  Moreover, endoscopies and 
other studies showed evidence of inflammatory changes and 
duodenal bulb deformity.  However, there is no indication in 
the veteran's treatment and examination reports that he 
suffered from malnutrition.  Likewise, with the exception of 
the April 1996 VA examination, he was not diagnosed with 
anemia during this period.  Although the veteran has some 
symptoms associated with his IBS, there is no evidence that 
such symptoms are productive of definite impairment of his 
overall health.  There is no medical evidence of recurrent 
incapacitating episodes of peptic ulcer disease occurring as 
often as 4 times a year or numerous yearly attacks of 
colitis.  Given the foregoing, a higher evaluation under the 
provisions of Codes 7305 and 7323 is not warranted.  Rather, 
the Board finds that the veteran's disability picture prior 
to December 2001 is most appropriately rated analogous to 
severe IBS under Code 7319, as the medical evidence shows he 
experienced constant abdominal distress with persistent 
diarrhea and occasional nausea and vomiting.  Therefore, the 
Board does not conclude that the veteran's disability picture 
more closely resembles the severity required for a rating in 
excess of 30 percent prior to December 21, 2001.  38 C.F.R. 
§ 4.7.

Since December 21, 2001

Likewise, after reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for a higher rating for the veteran's IBS since 
December 21, 2001.  The medical evidence since the December 
2001 examination shows that his IBS continues to be 
manifested by constant abdominal pain and frequent diarrhea 
with occasional complaints of nausea and vomiting.  Although 
April 2004 hospital records and VA examination report 
indicate the veteran lost 10 pounds during hospitalization 
for recurrent duodenal ulcer, he regained the weight within 3 
weeks of his discharge and there is no indication that he has 
had any sustained weight loss.  Likewise, the objective 
medical evidence shows no evidence of anemia or of recurrent 
incapacitating episodes of peptic ulcer disease occurring at 
least 4 times a year.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for IBS since December 21, 2001.  38 
C.F.R. § 4.3.

When a veteran's disability has been diagnosed as both a 
physical condition and as a mental disorder, the Board must 
use the diagnostic code which represents the dominant aspect 
of the condition.  To the extent that the veteran has a 
psychiatric component to his IBS, the Board finds that this 
represents the lesser disability.  To the extent that the 
veteran has a distinct psychiatric disability which is due to 
his service-connected IBS or to service, the rating 
concerning this impairment will be addressed in the Remand 
section below.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's psychophysiological disturbance of the 
gastrointestinal system, recharacterized as IBS, has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it has resulted in marked 
interference with his employment.  

Under the circumstances in the instant case, the Board finds 
that the preponderance of the evidence is against the claim 
for a rating in excess of 30 percent for a 
psychophysiological disturbance of the gastrointestinal 
system, recharacterized as IBS; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased disability rating for a psychological 
disturbance of the gastrointestinal system, recharacterized 
as IBS, is denied.


REMAND

In the appellant's post-remand brief, submitted in June 2006, 
the veteran's representative appears to have filed a notice 
of disagreement with the initial disability ratings assigned 
for service-connected depression in the RO's February 2006 
rating decision.  The Board construes this as a timely-filed 
notice of disagreement under 38 C.F.R. §§ 20.201, 20.202, 
20.301.  The veteran has not been furnished a statement of 
the case that addresses this issue.  Therefore, the Board is 
required to remand this issue to the RO for issuance of a 
proper statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a Statement of the Case 
with respect to the issue of entitlement 
to initial increased disability ratings 
for major depression.  The RO should 
return this issue to the Board only if 
the veteran files a timely substantive 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


